Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 102(a1) as being anticipated by Whiteman (WO 98/20062), cited by applicants.
The reference discloses a polyethylene composition having an OTR of at least 700 (abstract). Note the first paragraph on page 30 for OTR of greater than 700 and 2% secant modulus of 207 and note Table B where the 1% secant moduli are higher than all 2% secant moduli. While applicants dart impact characteristic is not explicitly disclosed, given that the energy of impact to break a thinner sample should be less than to break a thicker one, and that impact strength is calculated by dividing the energy by the thickness there would be expected to be no difference in calculated impact strength for a thinner and thicker sample.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
JCM
9-13-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765